Citation Nr: 0937966	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  09-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to November 
1945.  The appellant in this matter is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claims.  

In December 2008, the appellant requested a Travel Board 
hearing at the RO.  In August 2009, the appellant submitted 
notice to the RO that she no longer wanted a hearing.  
Therefore, the request for a Travel Board hearing at the RO 
is deemed withdrawn and the Board will continue with the 
appeal.  See 38 C.F.R. § 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Veteran died in September 1994; the immediate cause of 
the Veteran's death was hepatic coma, with chronic active 
hepatitis and post necrotic cirrhosis as underlying causes.

2.  At the time of the Veteran's death, he was not service-
connected for any disabilities.

3.  The competent evidence of record does not show that the 
Veteran's hepatic coma was the result of a disease or 
occurrence in service or from a service-connected disability.

4.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.  The 
Veteran was not a former prisoner of war. 
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have not been met.  38 
U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.312 (2008).

2.  The criteria for DIC pursuant to the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in December 2007, the appellant was notified 
of the evidence not of record that was necessary to 
substantiate her claim.  She was told what information that 
she needed to provide, and what information and evidence that 
VA would attempt to obtain.   Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  With respect to the Dingess requirements, 
as entitlement to service connection is being denied, no 
effective date or rating percentage will be assigned, thus, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess, 
supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In this 
case, the VCAA notice letter told the appellant that she 
needed medical evidence relating the cause of the Veteran's 
death to his period of active service or to his service-
connected disabilities.  Therefore, the letter was responsive 
to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service 
treatment records and certificate of death have been 
obtained.  Additionally, the appellant has submitted her own 
statements, as well as lay evidence in support of her claims.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service connection for cause of the Veteran's death

The appellant essentially contends that the Veteran's death 
is related to his period of active service.  She asserts that 
the Veteran contracted hepatitis in service from the use of 
inoculation injection guns.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and must regretfully deny the 
appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

The record reveals that the Veteran died in September 1994.  
The certificate of death, dated in September 1994, shows that 
the immediate cause of his death was hepatic coma.  The 
underlying causes are listed as chronic acute hepatitis and 
post necrotic cirrhosis.  At the time of his death, he was 
not service-connected for any disability.

The Veteran's service treatment records were reviewed and are 
negative for hepatitis.  The November 1945 separation report 
of physical examination reflects that clinical evaluation of 
the endocrine system was normal at the time of discharge.  

In support of her claim, the appellant submitted an August 
1992 letter purportedly from a nurse with the A.J.N.C. 
regarding the transmission of hepatitis B and C.  The nurse 
reported that her organization was aware of early hepatitis 
researchers' reports that hepatitis B was spread during World 
War II by the use of the same syringe to immunize soldiers.  
The nurse did not provide an opinion as to the specifics of 
the appellant's case and the letter was unsigned.  

Also associated with the claims file is what appears to be an 
excerpt from an article on the use of jet injection devices 
in the military in the 1940s to administer immunizations.  
The author of the excerpt is not provided, nor is the source 
of the excerpt reported.  

Following review of the complete record, the Board finds that 
the weight of the competent evidence of record does not show 
that service connection is warranted on the theory that the 
Veteran's death was a result of an in-service disease or 
occurrence.  In reaching this decision, the Board 
acknowledges the appellant's assertion that the Veteran 
contracted hepatitis from in-service inoculation injections 
and that this disease later contributed to his death.  
However, there is no competent medical evidence of a nexus 
linking the cause of the Veteran's death, hepatic coma, or 
his hepatitis disease to any event or incident of the 
Veteran's service.  See 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  In fact, the 
appellant has not provided or identified any medical evidence 
whatsoever as to the Veteran's condition following his 
separation from service and prior to his death.  The claims 
file is negative for any detailed medical evidence as to when 
the Veteran was diagnosed with hepatitis or the etiology of 
his condition.  The only objective evidence indicating that 
the Veteran was diagnosed with hepatitis comes from the 
September 1994 certificate of death, which indicates that the 
onset of hepatitis was ten years prior to death.  This would 
indicate that the onset of hepatitis was in 1984, more than 
40 years after discharge from service.

Essentially, there is no medical evidence of record that 
provides an opinion linking the Veteran's hepatitis or 
otherwise relating the Veteran's death to his military 
service.  Indeed, the medical evidence relevant to the 
Veteran's hepatitis indicates that such hepatitis did not 
have its onset until decades after service.  Without evidence 
of a nexus, there is no basis upon which service connection 
can be awarded.

Given the absence of competent medical evidence in support of 
the appellant's claim, for the Board to conclude that the 
Veteran's death was the result of an in-service occurrence, 
or was related to his period of active service, would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

In so determining, the Board has considered the August 1992 
letter and the article excerpt regarding the use inoculation 
jet injectors in the military in the 1940s.  Initially, the 
Board notes that the letter and article excerpt are general 
in nature and do not address the details specific to this 
case.  To the extent that the appellant is attempting to 
extrapolate from this evidence that the Veteran's hepatitis 
was incurred in service, such extrapolation would constitute 
nothing more than an unsubstantiated medical opinion by lay 
persons rather than a conclusion based on the medical 
evidence of record, and, therefore, cannot be deemed 
material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998).

Essentially, the only evidence in support of the appellant's 
claim that the Veteran's death is related to his period of 
active service is her own testimony.  However, as lay person, 
the appellant is not competent to provide the necessary nexus 
opinion between the Veteran's service and his death.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 2 
Vet. App. at 495.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the Veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Entitlement to DIC Benefits

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either scheduler or based 
upon unemployability.  38 U.S.C.A. § 1318.

In essence, the ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are:  (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

At this point, the Board notes that the appellant's claim is 
based solely under the assumption that the Veteran's 
hepatitis was due to service Based on the evidence of record, 
the Board finds that the requirements of 38 U.S.C.A. § 1318 
for an award of DIC benefits are clearly not met.  The 
Veteran was discharged from active military service in 
November 1945.  The Veteran died in September 1994.  During 
the Veteran's lifetime, he was not in receipt of compensation 
for any service-connected disability.  Accordingly, he was 
not continuously rated totally disabled for a period of 10 or 
more years immediately preceding death or for a period of not 
less than 5 years from the date of such Veteran's discharge 
from active duty in November 1945.  The Veteran was not a 
former prisoner of war.  There also is no indication in the 
record, nor does the appellant contend, that there is any 
clear and unmistakable error on the part of VA that but for 
the error would have resulted in the total disability rating 
being in effect for 10 years prior to death or continuously 
since service.  

Although the Board is sympathetic to the appellant and her 
claim, based on the evidence delineated above, there is no 
basis in VA law to allow the benefits sought in this case.  
Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to DIC under 
38 U.S.C.A. § 1318, and her claim, therefore, must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


